Citation Nr: 0919886	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-39 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim for entitlement to service connection for residuals of 
a knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.	By an unappealed May 2002 rating decision, the RO denied 
the Veteran's claim for service connection for 
osteochondritis dissecans of the right knee with degenerative 
changes because the available evidence did not show that a 
chronic right knee disability was incurred in service and 
there was no continuity of symptoms or treatment after 
service.  

3.	Evidence received subsequent to the May 2002 decision is 
evidence not previously submitted to the RO, related to an 
unestablished fact necessary to substantiate the claim and 
presented a reasonable possibility of substantiating the 
Veteran's claim.

4.	The preponderance of the evidence, including competent and 
credible lay evidence, shows that a right knee injury was 
incurred in service. 


CONCLUSIONS OF LAW

1.	The May 2002 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for osteochondritis of 
the right knee with degenerative changes is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.	Residual disability of a right knee injury was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
service connection for osteochondritis dissecans of the right 
knee with degenerative changes was denied by the RO in May 
2002 because there was no evidence of a chronic knee 
disability in service or continuity of symptoms after 
service.  The Veteran did not appeal this decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  The Board will address the 
evidence submitted since the May 2002 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In May 2002, the RO reviewed an October 1952 separation 
examination.  The Board notes that the remaining service 
medical records were unavailable and possibly destroyed in a 
fire in the St. Louis Records center in 1973.  The RO also 
reviewed a VA Compensation and Pension Examination dated in 
February 2001, VA treatment records and private medical 
records.

The separation examination did not show a right knee injury 
in service.  Private medical evidence in December 2000 showed 
that the Veteran reported a knee injury in service as well as 
surgery in service.  Upon examination, the private physician 
noted a well healed medial arthrotomy scar.  He was diagnosed 
with osteoarthritis of the right knee.  VA treatment records 
on October 2000 also noted prior right knee surgery in 
service and a scar along the medial portion of the knee.  

In the February 2001 VA examination, the Veteran reported 
that he fell and injured his knee at Fort Carson and then had 
surgery at Fort Richardson.  Upon examination, there was a 7 
centimeter, well-healed scar in the medial aspect of the 
right knee.  He was diagnosed with status post right knee 
surgery with a residual scar and pain in the right knee.  

The evidence submitted since the May 2002 RO decision 
consisted of additional VA medical records and lay 
statements.  The VA records showed treatment for right knee 
pain and the Veteran continued to assert that he had surgery 
in service.  The Veteran submitted lay statements from two 
separate veterans who served with the Veteran at both Fort 
Carson and Fort Richardson in 1951.  One lay statement 
indicated that he was in Alaska with the Veteran and 
remembered driving in a car with the Veteran with his 
crutches.  Another lay statement indicated that he bunked 
near the Veteran in service and remembered the Veteran 
injuring his knee during a proficiency test.  He also 
remembered the Veteran's surgery in Alaska.  Both statements 
refer to the men buying a car together.  

Another lay statement was submitted from the Veteran's wife.  
She indicated that she knew and dated the Veteran's before he 
entered service.  She remembered that the Veteran wrote her a 
letter about his knee injury in service and the subsequent 
surgery in Alaska.  She stated that he had knee problems 
since separation from service and continually wore a knee 
brace for 20 to 30 years.

The Board finds that the lay statements are sufficient to 
reopen the Veteran's claim.  The lay statements show 
verification of an injury and surgery in service.  The 
statement from the Veteran's wife also shows continuity of 
symptoms since service.  The Board finds that the lay 
statements are new and material because they contain 
information that was not previously submitted to or reviewed 
by the RO.  The statements also relate to the incurrence of 
an injury and surgery in service and the continuity of 
symptoms since service, which were the unestablished facts in 
the May 2002 RO decision.  The Board finds that these 
statements also raised a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a right knee disability.  See 38 C.F.R. § 3.156 (2008).  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for osteochondritis of the right knee with 
degenerative changes is reopened and the Board will proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (the Board is required to decide whether new and 
material evidence has been received preliminarily to 
addressing merits).

Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board notes that the only available service medical 
record was the October 1952 separation examination.  The 
Veteran's service medical records are presumed destroyed in 
the 1973 fire at the National Personnel Records Center (NPRC) 
and are unavailable for review.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board also recognizes that VA must provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  The record reflects that the RO made several 
requests to the Personnel Information Exchange System to 
obtain the Veteran's service medical records, morning reports 
and clinical records.  The RO made formal findings of 
unavailability of records in September 2005 and May 2007.  
The Veteran was notified that such records were unavailable.  
The Veteran subsequently submitted lay statements from former 
veterans who served alongside the Veteran.  

The Board has considered all the foregoing medical and lay 
evidence.  Additionally, in an October 2007 VA Compensation 
and Pension Examination, the Veteran reported the in-service 
knee injury and surgery.  The Veteran indicated that he 
initially saw a private physician after service around 1960.  
He believed the physician to be deceased and the records 
unavailable.  Upon examination, there was a 7.9 centimeter 
scar on the medial knee.  The examiner also noted the lay 
statements regarding the Veteran's knee surgery in service.  
The examiner found that it was not believable that one of the 
lay statements remembered that the Veteran was in the 
hospital for 51 days.  The examiner noted that they were 
consistent in that the Veteran had an injury in service and 
that he was on crutches after the surgery.  He also noted the 
scar on the Veteran's right knee.  The examiner noted that 
the separation examination did not show a knee injury or 
surgery in service.  He concluded that the Veteran was 
asymptomatic at the time of separation.  He noted the 
Veteran's statement regarding when the pain began after 
service and that the Veteran wore a knee brace.  He noted 
that the Veteran missed work because of his knee and the lack 
of medical evidence after service.  The examiner concluded 
that without any evidence of a continuing right knee problem, 
he could not confirm that the Veteran's current knee problems 
were the result of his in-service injury.  

Clearly, the Veteran has a current right knee disability.  He 
has a diagnosis of osteoarthritis of the right knee.  The VA 
and private medical evidence is also consistent in that there 
is a status post right knee surgery residual scar on his 
right knee.  

As the service records are unavailable, the Board must 
consider the lay statements as evidence of an in-service 
injury to his right knee.  The Board finds that the lay 
statements are competent evidence of an in-service injury and 
surgery.  Generally, a layperson is not competent to opine on 
matter requiring knowledge of medical principles.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. 
App. 465 (1994.  However, lay statements may be competent to 
support a claim for service connection where the events or 
the presence of disability or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  In this case, a knee injury and post surgery 
symptoms are capable of lay observation, including walking on 
crutches.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board also finds that the lay statements submitted are 
credible.  The statements are consistent and similar in both 
time and place.  The fellow servicemen were stationed with 
the Veteran in two different locations.  They recall owning a 
car with the Veteran and spending considerable time with the 
Veteran.  The statements are also consistent with the 
Veteran's assertions.  As such, the lay statements are 
credible as to the incurrence of a right knee injury in 
service.  See Layno, supra.  

Additionally, the wife's statement shows continuity of 
symptomatology after service.  The Board has considered the 
lack of medical evidence after service due to the death of a 
private physician.  The Board also finds the Veteran's wife's 
statement competent and credible.  She was capable of 
observing the Veteran's problems with his knee after service.  
She indicated that he used a knee brace after service, which 
is capable of observation.  The statement is also consistent 
with the timing and place of the knee injury in service.  The 
Veteran's wife's testimony is also consistent with her 
statement and she observed the Veteran consistently limp 
after service.  As such, the Board also finds that the wife's 
statement weighs in favor of continuity of symptomatology 
after service.  See 38 C.F.R. § 3.303(b) (2008).  

As such, the Board affords the Veteran the benefit of the 
doubt and finds that he had a knee injury and surgery in 
service.  The Board acknowledges that the VA medical examiner 
could not confirm the etiology of the Veteran's right knee 
disability.  The Board points out, however, that the examiner 
could not conclude that the current knee disability was not 
related to an in-service occurrence.  After thorough review 
of the record, the Board finds that all the other evidence, 
including the Veteran's reported history and lay statements, 
establishes that the right knee injury and surgery most 
likely did occur in service.  See 38 C.F.R. § 3.303(d).  

Notably, there is no evidence to suggest that there was any 
other injury to the right knee after service.  Given that 
both the service medical records and private medical records 
are unavailable through no fault of the Veteran's, the Board 
affords great weight to the lay evidence in this case.  The 
Board finds that the lay statements weigh in favor of the 
Veteran's claim.  Affording the Veteran the benefit of the 
doubt, the Board finds that the lay statements are sufficient 
to show that a right knee injury was incurred in service and 
there was continuity of symptomatology since service.  
Therefore, service connection is warranted.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a right knee injury is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


